1                                                                      The Honorable Marsha J. Pechman

2

3

4

5

6
                               UNITED STATES DISTRICT COURT
7                        FOR THE WESTERN DISTRICT OF WASHINGTON,
                                        AT SEATTLE
8
      PHILADELPHIA INDEMNITY
9     INSURANCE COMPANY,                                   Cause No. 2:18-cv 00664 MJP

10                                   Plaintiff,
                                                           ORDER DISMISSING DEFENDANT
11           vs.                                           M.H., AS GUARDIAN FOR HER MINOR
                                                           DAUGHTER, J.M.A.
12
      SEATTLE DRUG AND NARCOTIC                            (CLERK'S ACTION REQUIRED)
13    CENTER, INC.; ASPEN INSURANCE U.K.
      LIMITED; and M.H., as guardian for her
14    minor daughter, J.M.A.

15                                   Defendants.

16

17          Pursuant to the stipulated motion by and between Plaintiff Philadelphia Indemnity

18   Insurance Company (“Philadelphia”) and Defendant M.H., as guardian for her minor daughter,

19   J.M.A. (“J.M.A.”), and good cause appearing, IT IS HEREBY ORDERED that all claims

20   asserted by and between Philadelphia and J.M.A. in this lawsuit shall be dismissed without

21   prejudice and without costs or attorneys’ fees to either party.

22

23

      ORDER DISMISSING DEFENDANT M.H., AS GUARDIAN FOR HER
      MINOR DAUGHTER, J.M.A. – 1
      USDC WD WA/SEA CAUSE NO. 2:18-cv 00664 MJP
1          DATED this _3rd_ day of January, 2019.



                                                    A
2

3
                                                    The Honorable Marsha J. Pechman
4                                                   United States Senior District Court Judge
5

6    SOHA & LANG, P.S.
7
     By: s/Paul M. Rosner
8      Paul M. Rosner, WSBA # 37146
       Jennifer P. Dinning, WSBA # 38236
9      Sarah E. Davenport, WSBA # 45269
       Soha & Lang, P.S.
10     1325 Fourth Avenue, Suite 2000
       Seattle, WA 98101-2570
11     Attorneys for Plaintiff Philadelphia
       Indemnity Insurance Company
12

13   PFAU COCHRAN VERTETIS AMALA,
     PLLC
14
     By:     s/Kevin Hastings (per email
15   authorization)
         Darrell L. Cochran, WSBA # 22851
16       Kevin Hastings, WSBA # 42316
         911 Pacific Avenue, Suite 200
17       Tacoma, WA 98402
         Attorneys for Defendant M.H. and
18       J.M.A.

19

20

21

22

23

     ORDER DISMISSING DEFENDANT M.H., AS GUARDIAN FOR HER
     MINOR DAUGHTER, J.M.A. – 2
     USDC WD WA/SEA CAUSE NO. 2:18-cv 00664 MJP
